COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-11-00552-CV
Style:                              Maxine Adams and Cecil Adams
                                    v Rebecca Ross
Date motion filed*:                 May 28, 2013
Type of motion:                     Motion for extension of time to file brief
Party filing motion:                Appellants
Document to be filed:               Appellants’ brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                            Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Pursuant to this Court’s May 28, 2013 order, appellants’ brief is due 20 days from the date the
          supplemental clerk’s record required by said order is filed. Accordingly, appellants’ motion is dismissed
          as moot.



Judge's signature:       /s/ Harvey Brown
                         

Panel consists of        ____________________________________________

Date: June 17, 2013




November 7, 2008 Revision